Citation Nr: 0639509	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In April 2005, the veteran testified before a 
hearing officer at the RO and, in June 2006, he testified at 
a Travel Board hearing.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible corroboration or verification of the alleged non-
combat stressor in service.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves the claim of entitlement 
to service connection for PTSD.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease that was 
incurred or aggravated during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  According to 
these criteria, a diagnosis of PTSD requires that a veteran 
be exposed to a traumatic event and that he experience a 
number of specified current symptoms.  The traumatic event, 
or stressor, involves experienced, witnessed, or being 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  In addition, the 
response must involve intense feelings of fear, helplessness, 
or horror.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  With regard to the question of 
whether the veteran engaged in combat, the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that he served in combat or that his PTSD is related 
to combat.  Rather, the veteran's principal claimed stressor 
is that he was sexually assaulted during his period of active 
duty.  Specifically, he alleges that he was sodomized by his 
sergeant upon his return to duty after being absent without 
leave (AWOL) during service, 25 years prior to diagnosis for 
PTSD.  As it is not shown that the veteran engaged in combat, 
his unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran's psychiatric symptoms were diagnosed as PTSD in 
November 2002 in connection with an evaluation by a private 
physician.  This examination report reflects that, although 
the veteran stated that he felt that his anxiety and 
depression started when he was in the military, he reported a 
history of sexual abuse as a child as well as being raped at 
the age of 17 when hitchhiking home from Disneyland.  This 
examination report further reflects that the veteran was 
injured in 1990, while working as a lineman for the telephone 
company, when he fell from a telephone pole and was impaled 
on a ground pipe, sustaining a penetrating injury to his 
scrotum, penis, pelvis area, abdomen, and back.  

These facts, as cited by the veteran himself, are found by 
the Board to provide evidence against this claim, indicating 
other stressors that are, or could be, the cause of the 
veteran's PTSD.

The diagnoses included PTSD, status post multiple traumas, 
chronic.  The examiner noted that the injury sustained by the 
veteran in 1990 was an especially significant loss to his 
sense of self as a person and his masculinity and concluded 
that it is doubtful that the veteran could ever recover from 
this type of narcissistic wounding given his childhood 
history of abuse.  

The Board finds this reports provides evidence against this 
claim, indicating a disorder without association to service. 

Upon VA examination for PTSD in December 2003, the examiner 
reviewed the veteran's medical history, to include his 
psychiatric evaluations and treatment records, and provided a 
diagnosis of major depression, recurrent.  The examination 
report reflects consideration of the veteran's allegations of 
military sexual trauma and concludes that the veteran's story 
is not credible.  Specifically, the examiner stated that the 
veteran's story is changeable, there is no evidence that the 
event occurred as described by the veteran or that it 
followed a pattern of PTSD.  

VA outpatient treatment records reflect that the veteran's 
mental health treatment for PTSD based on military sexual 
trauma began in 2003.  In this regard, it is noted that VA 
mental health treatment records dated in 1978 as well as 
private psychiatric consultation reports dated in 1992 are 
silent with respect to complaints of sexual abuse and sodomy 
in service.  The 1979 VA treatment records note that the 
veteran went AWOL while home on a weekend pass during 
service; however, there is no mention of sexual trauma upon 
his return.  Similarly, the 1992 private psychiatric 
evaluation reports are silent with respect to allegations of 
military sexual trauma and note that the veteran 
unquestionably experiences personal and physical discomfort 
and limitations because of his back condition.  

In order to grant service connection for PTSD where the 
stressor is a personal assault, the Board must determine 
whether the stressor has been corroborated.  In Patton v. 
West, 12 Vet. App. 272 (1999), the United States Court of 
Appeals for Veterans Claims (Court) emphasized that 
statements contained in proper decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence,'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280.  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based upon personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See Cohen, supra; YR v. West, 11 Vet. App. 393 
(1998); 

Specifically, M21-1, Part III, 5.14c, subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that, "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  Subparagraph (9) 
provides that "[r]ating boards may rely on the preponderance 
of evidence to support their conclusions even if the record 
does not contain direct contemporary evidence.  In personal 
assault claims, secondary evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of an in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the equipoise doctrine where the 
benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  12 Vet. App. at 
280.

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse, or episodes of depression.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence.  Id.

In this case, the veteran has a diagnosis of PTSD.  He states 
that his in-service stressor was a sexual assault by a 
sergeant.  He did not report the assault to police, military 
personnel, or anyone else at the time.  During his June 2006 
Travel Board hearing before the undersigned, the veteran 
recalled that he subsequently began getting in trouble and 
reported this incident to a lieutenant while serving in the 
Philippines; however, the lieutenant suggested that this was 
not something the veteran would want on his record this 
information was not noted in his records.  He further 
testified that his military performance declined subsequent 
to this incident and the lieutenant, who had been promoted to 
captain, facilitated his discharge from military service 
without the incident of the veteran's sexual assault being 
noted in his records.  However, this is not supported by the 
record.  

The veteran's service medical records reflect that he was 
referred for psychiatric consultation for evaluation and 
management in May 1977.  It is noted that the veteran felt 
that he could no longer take being hustled and harassed in 
the military and felt that he would be happy if he could get 
his discharge and go home.  This examination report further 
notes that, prior to enlistment, the veteran had a history of 
fighting, cutting classes often, and finally dropping out of 
school in the 10 grade.  The diagnosis was immature 
personality disorder and it was recommended that the veteran 
be administratively separated for unsuitability before he 
gets into more problems or difficulty.  The veteran reported 
a history of nervous trouble upon separation examination in 
May 1977.  

Significantly, the veteran's service medical and personnel 
records do not corroborate his claim of military sexual 
trauma.  As a whole, the Board finds that service records 
provide evidence against this claim as they conflict with the 
veteran's alleged history and suggest that he was troubled 
prior to enlistment rather than subsequent to the alleged 
incident of military sexual assault.

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  
However, the Board also must find that post-service evidence 
does not corroborate the veteran's account of the stressor 
and provides evidence against this claim.

For example, after the veteran left service in June 1977, the 
veteran underwent VA psychiatric hospitalization in April 
1978.  The hospital summary reflects that the veteran 
complained of difficulty with his relationship with his 
girlfriend.  It is also noted that the veteran had a history 
of hospitalizations in other states for episodes of poor 
impulse control, frustration, rage and suicide gestures.  The 
diagnoses were sociopathic personality and rule out 
inadequate personality disorder.  Thereafter, the next 
psychiatric treatment report is dated in 1992, approximately 
14 years later, subsequent to the injuries the veteran 
sustained in 1990 when he was impaled on a ground pipe.  The 
1992 psychiatric consultation appears to be in connection 
with the veteran claim for benefits from the Social Security 
Administration.  

Although the first diagnosis of PTSD is provided in a 
November 2002 report of psychiatric consultation in 
connection with continued benefits from the Social Security 
Administration, this diagnosis is based on a report of 
childhood sexual trauma and there is no mention of military 
sexual assault, providing more evidence against this claim.  
The veteran's initial allegation of military sexual trauma is 
not until 2003, 25 years after the alleged incident, when he 
began VA psychiatric treatment.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for PTSD based on his alleged 
military sexual assault.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board has reviewed the medical record, and finds that the 
November 2002 report of private psychological evaluation is 
found to provide particularly negative evidence against this 
claim, indicating the veteran's PTSD is the result of 
childhood sexual trauma and a severe injury sustained many 
years after his discharge from active duty service and has no 
relationship with active duty service.  

Similarly, the December 2003 report of VA PTSD examination 
provides further negative evidence against the veteran's 
claim, finding that his allegations are not credible and his 
symptoms did not follow a pattern to support a diagnosis of 
PTSD.  The Board finds this report is highly probative.

The record before the Board shows that PTSD was diagnosed in 
November 2002, decades after he left service.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of his 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  Specifically, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 
396.

An examination that relies on a questionable history of 
events is inadequate, and any psychiatric evaluation that 
forms the basis for an adjudicative decision must be based on 
an accurate description of events during the veteran's 
service.  See West v. Brown, 7 Vet. App. 70 (1994).  
Likewise, medical statements that accept a veteran's reports 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
the occurrence of a stressor.  Moreau, supra.

With regard to the veteran's own allegation that his alleged 
stressors have caused PTSD, the Board must find that the 
veteran is not competent to make such a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertion 
that he has PTSD is neither competent nor probative of the 
issue in question.  Furthermore, in the absence of evidence 
of a verified (or verifiable) stressor to support a diagnosis 
of PTSD, further development to obtain a competent, credible 
diagnosis of PTSD is not warranted.

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to his 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in July 
2003 and provided to the appellant prior to the March 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this regard, it is noted that in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), the Court determined that § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a post-
traumatic stress disorder claim that is based on in-service 
personal assault" without first providing the requisite 
notice.  The Court also stated that § 3.304(f)(3) requires VA 
to advise personal assault claimants that credible supporting 
evidence of a stressor may include (1) "evidence from 
sources other than the veterans service records" or (2) 
"evidence of behavior changes."  The Board must provide "a 
written statement of [its] findings and conclusions, and the 
reasons or bases for those findings and conclusions, on all 
material issues of fact and law presented on the record." 
38 U.S.C.A. § 7104.

The standards of Bradford were met when the veteran responded 
to a PTSD questionnaire sent by the RO in July 2003 and by 
other means, such as the veteran's testimony before the Board 
in June 2006.  The answers to the questions do not indicate 
any other available evidence.  

As for the duty to assist, the claims file contains VA and 
private medical records and statements, report of VA PTSD 
examination and opinion based on review of the veteran's 
claims file, and the veteran has been afforded hearings 
before a hearing officer as well as the undersigned Veterans 
Law Judge.  The evidence associated with the claims file 
adequately addresses the requirements necessary for 
evaluating the claim decided herein.  

With regard to medical treatment alleged to have accrued in 
1980, efforts to obtain these records by the RO were not 
successful.  In any event, based on the medical evidence and 
the statements from the veteran, the Board finds that these 
records would not provide a basis to grant this claim, even 
if they could be obtained.  Simply stated, the record, as 
cited above, provides such negative evidence against this 
claim that further records of treatment after service would 
not provide a basis to grant service connection.  The record 
provides extensive evidence of a disorder without relation to 
service from January 1976 to June 1977.  As the Court has 
indicated, the duty to assist is not unlimited in scope.  See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for compensation under the 
provisions of 38 U.S.C.A. § 1151, his claim was subsequently 
readjudicated in a statement of the case and subsequent 
supplemental statements of case, and there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless 
error.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


